DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 51-64, drawn to dental probe.
Group II, claims 65-67, drawn to intraoral scanner.
Group III, claims 68-70, drawn to scanning method
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Pesach [US 20170007377 A1]  is considered to represent the closest prior art for the subject matter of claims, and is applied for analysis. 
As per claim 68, Pesach anticipates an oral measuring method configured to make oral measurement within the oral cavity of a patient comprising: providing an Intra Oral Scanner (IOS) with an elongate probe extending therefrom (Pesach Fig 2A); contacting a plurality of first points inside an oral cavity with the probe while scanning the cavity with the IOS and determining a position of each of the plurality of first points based on the scanning to determine a position in space of the elongate probe (Pesach ¶0025, ¶0042, ¶0147).  Special technical features of this group (Group III) are claimed in claims 69-70, which includes wherein the contacting comprises inserting the probe through mucosal tissue to contact an underlying tooth, implant or bone structure and  determining geometric parameters of the underlying tooth, implant or bone structure including one or more geometric parameters selected from a group consisting of: location, orientation, and shape.
As per claim 51, Pesach teaches a dental probe comprising:
a body having a head elongated in a first direction; at least one imager (Pesach Fig 2A).  The subject-matter of claim 51 differs from the disclosure of Pesach by configured for imaging in a second direction different from the first direction; and a probe extending in the second direction and within a field of view of the imager, wherein the probe comprises an ultrasonic sensor component.  Special technical features of this group (Group I) include the above-mentioned limitations and dependent claims 52-64. 
As per claim 65, Pesach teaches an Intra Oral Scanner (IOS) scanner (Pesach Fig 2A) comprising: a body having a head (Pesach Fig 2A items shown as 220 and 218 ); at least one imager suitable for intra-oral scanning from the head (Pesach Fig 2A items 230, 232); and a hollow probe (Pesach Fig 2A item 218 hollow stylus), the probe extending from the head and within a field of view of the at least one imager (Pesach ¶0124 “imager optionally includes cameras 230 and 232. In an exemplary embodiment of the invention, the imager has a field of view which can image stylus 218,”), 
The subject-matter of claim 65 differs from the disclosure of Pesach by the additional technical feature:  an opening in the hollow probe, and the opening is at a distal end of the hollow probe and facing along an axis of the probe, a channel extending from the probe to a source of pressurized material suitable for flowing through the channel and the probe to the opening.  Special technical features of this group (Group II) include the above-mentioned limitations and dependent claims 66-67.
	When comparing the special technical features of the three groups of inventions identified above, it is apparent that the subject matter of the different groups of invention lack the same or corresponding special technical features.  As a consequence, the application lacks unity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793